            Case 19-30342      Doc 23   Filed 09/29/20 Entered 09/29/20 17:02:28                     Desc Main
                                          Document     Page 1 of 3
                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                            EASTERN DIVISION

In Re:                                                            Case No. 19-30342
Sheldon A. Willis                                                 Honorable Timothy A. Barnes
             Debtor.                                              Chapter 13

                                     NOTICE OF MOTION
To:
Sheldon A. Willis                  David M. Siegel                       Marilyn O. Marshall
3752 W. Cermak                     David M. Siegel & Associates          224 S. Michigan Ave. Ste. 800
Chicago, IL 60623                  790 Chaddick Drive                    Chicago, IL 60604
Via U.S. Mail                      Wheeling, IL 60090                    Via Court Electronic Notification
         Debtor.                   Via Court Electronic
                                   Notification


       PLEASE TAKE NOTICE that on the 8th day of October, 2020 at 1:30 p.m, I will appear before the
Honorable Timothy A. Barnes or any judge sitting in that judge’s place,, and present the motion of Ally Financial
to modify the automatic stay, a copy of which is attached.

       This motion will be presented and heard telephonically. No personal appearance in court is necessary or
permitted. To appear and be heard telephonically on the motion, you must set up and use an account with Court
Solutions, LLC. You can set up an account at www.Court-Solutions.com or by calling Court Solutions at (917)
746-7476.

        If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion
will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the motion in
advance without a hearing.
                                              Ally Financial
                                              By: /s/ James M. Philbrick
                                              James M. Philbrick
                                              Attorney No. 6244743
                                              Law Offices of James M. Philbrick
                                              P.O. Box 351
                                              Mundelein, Illinois 60060
                                              847/949-5290
                                              jamesphilbrick@comcast.net

                                 CERTIFICATE OF SERVICE

I, James M. Philbrick, an attorney, certify that I served a copy of this notice and the attached motion on each entity
shown on the attached list at the address shown and by the method indicated on the list above on the 29th day of
September , 2020, before the hour of 5:00 p.m.

                                              /s/ James M. Philbrick
             Case 19-30342     Doc 23 Filed 09/29/20 Entered 09/29/20 17:02:28                  Desc Main
                                  UNITEDDocument     Page 2 of 3 COURT
                                         STATES BANKRUPTCY
                                    NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In Re:                                                       Case No. 19-30342
Sheldon A. Willis
                                                             Honorable Timothy A. Barnes
               Debtor.
                                                             Chapter 13

                          MOTION TO MODIFY STAY AND CO-DEBTOR STAY

       NOW COMES Ally Financial, by and through its attorney, JAMES M. PHILBRICK, of THE LAW

OFFICES OF JAMES M. PHILBRICK, and as and for its Motion to Modify Stay, states as follows:

       1.      That Ally Financial is a creditor-claimant of the Debtor and brings this motion pursuant to 11

U.S.C. §362(d) and §1301.

       2.      That on or about July 30, 2016, the Debtor and non-filing co-debtor, Rehabiah Willis, executed an

agreement for an interest in one 2010 CHEVROLET COBALT, VIN 1G1AF5F59A7133442.

       3.      That Ally Financial has a properly perfected interest in the collateral in accordance with the Illinois

Motor Vehicle Act, and said lien was noted upon the Certificate of Title in connection with the aforesaid motor

vehicle.

       4.      That on October 24, 2019, the Debtor filed a voluntary petition under Chapter 13 of Title 11 of the

United States Code.

       5.      That the current payoff balance for the said vehicle is approximately $1,925.25.

       6.      That the current retail value for the said vehicle is approximately $2,500.00.

       7.      That the Debtor has no equity in the said vehicle.

       8.      That the Debtor is to be the disbursing agent for payments to Ally Financial. That the Debtor’s

installment payments is $218.89 a month, and the debtor has defaulted in making installment payments for the

months of March through September 2020 , for a total default of $2,319.06, which amount includes attorney fees

and costs of $681.00.

       9.      That the Debtor has not provided Ally Financial with proof of full coverage insurance on the said

vehicle.

       10.     That the vehicle is not necessary for an effective reorganization.
           Case 19-30342 Doc 23 Filed 09/29/20 Entered 09/29/20 17:02:28                      Desc Main
       11.                                 Document
              That Ally Financial's collateral              Page
                                               is a depreciating   3 of 3
                                                                 asset.

       12.     That Ally Financial lacks adequate protection in its collateral, and therefore should be allowed to

immediately enforce and implement any Order Modifying the Automatic Stay that this Honorable Court may enter,

notwithstanding Federal Bankruptcy Rule 4001(a)(3).

       WHEREFORE, Ally Financial prays this Honorable Court for the entry of the attached order modifying the

automatic stay of 11 U.S.C. §362 and§1301 so as to allow Ally Financial to take possession of one 2010

CHEVROLET COBALT, VIN 1G1AF5F59A7133442, and to enforce its rights against the security and non-filing

co-debtor, Rehabiah Willis, in accordance with the agreement and/or applicable state laws; and to find that Federal

Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is non-applicable and thus Ally Financial may

immediately enforce and implement the attached Order Modifying the Automatic Stay; and for leave to file an

unsecured claim for any deficiency remaining after the sale of the vehicle; and that the claim be deemed as a

timely filed claim; and for such other and further relief as the Court may deem just and proper.

                                      Ally Financial

                                      By: /s/ James M. Philbrick
                                                 One of its Attorneys
James M. Philbrick
Attorney No. 6244743
Law Offices of James M. Philbrick
P.O. Box 351
Mundelein, Illinois 60060
847/949-5290
Fax: 847/949-5690
jamesphilbrick@comcast.net
